Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 23rd of
July 2008 based on acceptance of the offer, (the “Effective Date”) by and
between Osiris Therapeutics, Inc., a Delaware corporation (the “Company”), and
Richard W. Hunt, (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions set forth herein from
and after July 23, 2008; and

 

WHEREAS, the board of directors of the Company (the “Board”) has authorized the
entry into this Agreement with the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.         Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
hereof and in the position and with the duties set forth in Section 3 hereof.

 

2.         Term. The initial term of employment under this Agreement shall be
for a three-year period commencing on the date hereof (the “Initial Term”). The
term of employment shall be automatically renewed for an additional consecutive
12-month period (the “Extended Term”) as of the third and every subsequent
anniversary of the date hereof, unless and until either party provides written
notice to the other party in accordance with Section 11 hereof not less than 90
days before such anniversary date that such party is terminating the term of
employment under this Agreement, which termination shall be effective as of the
end of such Initial Term or Extended Term, as the case may be, or until such
term of employment is otherwise terminated as hereinafter set forth. Such
Initial Term and all such Extended Terms are collectively referred to herein as
the “Employment Period.” The parties’ obligations under Sections 6, 8, 9, and 10
hereof shall survive the expiration or termination of the Employment Period.

 

3.         Position and Duties. The Executive shall initially serve as Chief
Financial Officer during the Employment Period. As such, the Executive shall
render executive policy and other management services to the Company of the

 

1

--------------------------------------------------------------------------------


 

type customarily performed by persons serving in a similar, officer capacity,
and shall perform the other duties and objectives as the CEO may determine from
time to time. The Executive shall report to the CEO.  Objectives of the
Executive may be amended by the CEO from time to time.  The Executive shall
devote the sufficient efforts and working time to the performance of the
Executive’s duties and the advancement of the business and affairs of the
Company.

 

4.         Compensation.

 

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive an annual base salary (the “Base Salary”), which initially shall be at
the rate of USD 270,000 per year. The Base Salary shall be reviewed no less
frequently than annually and may be increased at the discretion of the Board.
When the Executive’s Base Salary is increased, the increased amount shall be the
Base Salary for the next 12-month period. Except as otherwise agreed in writing
by the Executive, the Base Salary shall not be reduced from the amount
previously in effect during the Employment Period. The Base Salary shall be
payable semimonthly or in such other installments as shall be consistent with
the Company’s payroll procedures.

 

(b) Bonus. At the discretion of the Board, the Executive will be eligible to
earn a bonus for 2008 in the amount up to USD 40,000. The bonus amount will
depend upon performance against mutually agreed targets.   At the discretion of
the Board, the Executive will be eligible to earn a bonus for 2009 in the amount
up to USD 80,000. The bonus amount will depend upon performance against mutually
agreed targets.

 

(c) Benefits. During the Employment Period, the Executive will be entitled to
such other benefits approved by the Board and made available to employees
generally. Nothing contained in this Agreement shall prevent the Company from
changing insurance carriers or from effecting modifications in insurance
coverage or other employee benefits that impact Executive.

 

(d) Vacation: Holidays. The Executive shall be entitled to all public holidays
observed by the Company and per Company policy as determined by the Board and
twenty vacation days in accordance with the applicable vacation policies for
senior executives of the Company, which shall be taken at a reasonable time or
times so as not to negatively impact the operations of the Company. A maximum of
20 unused vacation days may be carried over for twelve months after the year in
which they accrue.

 

2

--------------------------------------------------------------------------------


 

(e) Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Executive under this Agreement any
applicable federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

(f) Equity. Upon the effective date of the Agreement, the Executive shall be
granted 120,000 options to purchase Company common stock at the current fair
market value based on the close of business market price of July 22, 2008. The
options shall vest ratably, one-fourth on each anniversary of the Effective Date
for four consecutive years until fully vested.  Upon mutual agreement of the
Board and the Executive, stock grants or similar instruments may be substituted
in place of stock options.

 

5.                           Expenses.  The Executive’s expenses incurred in the
performance of his duties hereunder, including the costs of travel, and similar
business expenses incurred shall be reimbursed by the Company promptly in
accordance with Company expense policies upon periodic presentation by the
Executive of an itemized account of such expenses, with appropriate
documentation, which shall be reviewed by the audit committee from time to time
at its discretion.

 

6.                           Confidentiality: Work Product.

 

(a) Information. The Executive acknowledges that the information, observations
and data obtained by the Executive concerning the business and affairs of the
Company and its Subsidiaries during the course of the Executive’s performance of
services for, or employment with, any of the foregoing Persons (whether or not
compensated for such services) are the property of the Company and its
Subsidiaries, including information concerning acquisition opportunities in or
reasonably related to the business or industry of the Company or its
Subsidiaries of which the Executive becomes aware during such period. Therefore,
the Executive agrees that he will not at any time (whether during or after the
Employment Period) disclose to any unauthorized person or, directly or
indirectly, use for the Executive’s own account or the account of any other
Person, any of such information, observations or data without the Board’s
consent, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of the Executive’s acts or omissions to act or the acts or
omissions to act of other senior or junior management employees of the Company
and its Subsidiaries. The Executive agrees to deliver to the Company at the
termination of the Executive’s employment, or at any other time the Company may
request in writing (whether during or after the Employment Period), all
memoranda, notes, plans, records, reports and other documents, regardless of the
format or media

 

3

--------------------------------------------------------------------------------


 

(and copies thereof), relating to the business of the Company and its
Subsidiaries and their predecessors (including, without limitation, all
acquisition prospects, lists, customer and contact information) which the
Executive may then possess or have under the Executive’s control.

 

(b) Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to the actual or anticipated business, research and development or
existing or future products or services of the Company or its Subsidiaries that
are conceived, developed, made or reduced to practice by the Executive while
employed by the Company or any of its predecessors (“Work Product”) belong to
the Company and the Executive hereby assigns, and agrees to assign, all of the
above to the Company. Any copyrightable work prepared in whole or in part by the
Executive in the course of the Executive’s work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
the Company shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” the Executive hereby assigns
and agrees to assign to the Company all right, title and interest, including
without limitation, copyright in and to such copyrightable work. The Executive
shall promptly disclose such Work Product and copyrightable work to the Board
and perform all actions reasonably requested by the Board (whether during or
after the Employment Period) to establish and confirm the Company’s ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

 

7.       Termination of Employment.

 

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period without any breach of this Agreement
only under the following circumstances:

 

(i)       Death. The Executive’s employment hereunder shall terminate upon the
executive’s death;

 

(ii)      By the Company.   The Company may terminate the Executive’s
employment:

 

(A)         If the Executive shall have been unable to perform all of the
Executive’s duties hereunder by reason of illness, physical or mental disability
or other similar incapacity, which inability shall continue for three or more
consecutive months or four or more non-consecutive months; or

 

4

--------------------------------------------------------------------------------


 

(B)         for the failure of Executive to satisfactorily perform the duties
and the tasks of the office held by the Executive as reasonably determined by
the Board, and such failure is not cured within 30 days after the Executive
receives specific written notice thereof from the Board; or

 

(C)         for Cause; or

 

(iii)    By the Executive.   The Executive may terminate employment for Good
Reason.

 

(b) Termination.  Any termination of the Executive’s employment by the Company
or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 hereof. Termination of the Executive’s employment
shall take effect on the Date of Termination.

 

8.      Compensation Upon Termination.

 

(a)  Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, the Company shall pay to the
Executive’s estate, or as may be directed by the legal representatives of such
estate, the Executive’s Base Salary prorated through the Date of Termination and
all other accrued and unpaid amounts, if any, to which the Executive is entitled
as of the Date of Termination, and the Company shall have no further obligations
to the Executive under this Agreement.

 

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s disability pursuant to
Section 7(a)(ii)(A) hereof, the Company shall pay to the Executive, the
Executive’s Base Salary prorated through the Date of Termination and all other
accrued and unpaid amounts, if any, to which the Executive is entitled as of the
Date of Termination, and the Company shall have no further obligations to the
Executive under this Agreement; provided, that payments so made to the Executive
during any period that the Executive is unable to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental illness or other
similar incapacity shall be reduced by the sum of the amounts, if any, payable
to the Executive at or prior to the time of any such payment under disability
benefit plans of the Company and which amounts were not previously applied to
reduce any such payment.

 

5

--------------------------------------------------------------------------------


 

(c) By the Company with Cause or by the Executive without Good Reason. If the
Company terminates the Executive’s employment during the Employment Period for
Cause pursuant to Section 7(a)(ii)(C) hereof or if the Executive voluntarily
terminates the Executive’s employment during the Employment Period other than
for Good Reason, the Company shall pay the Executive the Executive’s Base Salary
prorated through the Date of Termination and all other accrued and unpaid
amounts, if any, to which Executive is entitled as of the Date of Termination,
and the Company shall have no further obligations to the Executive under this
Agreement.

 

(d) By the Company due to Lack of Performance. If the Company terminates the
Executive’s employment during the Employment Period due to Lack of Performance
pursuant to Section 7(a)(ii)(B) hereof, the Company shall pay the Executive in a
lump sum (A) the Executive’s Base Salary prorated through the Date of
Termination and all other accrued and unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination, and (B) an aggregate amount
equal to three months of the Executive’s annual Base Salary, payable in a lump
sum within 30 days from the Date of Termination, plus all medical, life, and
disability benefits, if any, Executive had been receiving immediately preceding
the termination for the six-month period following the Date of Termination (the
“Severance Period”), provided such medical, life, and disability benefits shall
be subject to the mitigation obligations in Section 8(e) below (the “Severance
Payments”), and the Company shall have no further obligations to the Executive
under this Agreement.

 

6

--------------------------------------------------------------------------------


 

(e) By the Company without Cause or by the Executive for Good Reason. If the
Company terminates the Executive’s employment during the Employment Period other
than for Cause, Lack of Performance, disability or death pursuant to
Section 7(a)(i) or (ii) hereof, or the Executive terminates his employment
during the Employment Period for Good Reason pursuant to
Section 7(a)(iii) hereof, the Company shall pay the Executive in a lump sum
(A) the Executive’s Base Salary prorated through the Date of Termination and all
other accrued and unpaid amounts, if any, to which the Executive is entitled as
of the Date of Termination, and (B) an aggregate amount equal to six months of
the Executive’s Base Salary, payable in a lump sum within 30 days from the Date
of Termination, plus all medical, life, and disability benefits, if any,
Executive had been receiving immediately preceding the termination for six
months period following the Date of Termination (the “Severance Period”),
provided such medical, life, and disability benefits shall be subject to the
mitigation obligations in Section 8(e) below (the “Severance Payments”), and the
Company shall have no further obligations to the Executive under this Agreement.

 

(f) Mitigation. The Company’s obligation to continue to provide the Executive
with medical, life, and disability benefits pursuant to Section 8(d) and
(f) above shall cease if the Executive becomes eligible to participate in
benefits similar to those provided under this Agreement as a result of the
Executive’s subsequent employment, whether as part of an organization or as an
independent consultant, during the period that the Executive is entitled to
receive such benefits.

 

(g) Release. The Executive agrees that, except for such other payments and
benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any applicable employee benefit plan, the Severance
Payments set forth above shall be in lieu of all other claims that the Executive
may make by reason of termination of his employment or any such breach of this
Agreement and that, as a condition to receiving the Severance Payments, the
Executive will execute a release of claims in a form reasonably satisfactory to
the Company.

 

(h) Effect on other Benefits. Except as specifically provided in this Agreement,
no compensation or other benefits are guaranteed beyond the Date of Termination
or termination of this Agreement.

 

9.        Noncompetition and Nonsolicitation.

 

(a) Noncompetition. The Executive acknowledges that in the course

 

7

--------------------------------------------------------------------------------


 

of his employment with the Company and its Subsidiaries, he has and will
continue to become familiar with the trade secrets of, and other confidential
information concerning, the Company and its Subsidiaries, that the Executive’s
services will be of special, unique and extraordinary value to the Company and
its Subsidiaries and that the Company’s ability to accomplish its purposes and
to successfully pursue its business plan and compete in the marketplace depend
substantially on the skills and expertise of the Executive. Therefore, and in
further consideration of the compensation being paid to the Executive hereunder,
the Executive agrees that, during the Employment Period and any Severance
Period, although in no event less than two (2) years from the Date of
Termination, so long as Severance Payments are made or have been made in
accordance with this Agreement (the “Noncompete Period”), he shall not directly
or indirectly own, manage, control, participate in, consult with, render
services for, or in any manner engage in, any business competing with the
Business of the Company or its Subsidiaries in any country where the Company or
its Subsidiaries conducts business, or plans to conduct business, provided such
plans have been communicated to Executive. For purposes of this Section 11, the
“Business” shall mean all commercial or therapeutic use that involves
mesenchymal stem cells (MSCs) or cells substantially similar to mesenchymal stem
cells, that is, a homogeneous population of cells that can differentiate along
more than one connective tissue lineage as long, regardless of the source; all
commercial efforts to deliver or improve the delivery of MSCs for therapeutic
purposes; all commercial efforts that would seek to enhance the endogenous in
vivo population of MSCs in the body by pharmaceutical or chemical means; any
other effort to commercially compete with Osiris to which the Executive has
confidential knowledge.  (to cover hiring, business partnerships, vendor
relationships, etc.).  Executive acknowledges that this covenant has a unique,
very substantial and immeasurable value to Company, that Executive has
sufficient assets and skills to provide a livelihood for himself while such
covenant remains in force.

 

(b) Nonsolicitation. During the Employment Period and for two (2) years
following the Date of Termination, the Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way willfully interfere with the relationship between the
Company or any Subsidiary and any employee thereof or (ii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary.

 

8

--------------------------------------------------------------------------------


 

(c) Revision of Restrictions. If, at the time of enforcement of this Section 9,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law.

 

10.         Enforcement. The Executive acknowledges that the restrictions
imposed on him by Section 6(a), 6(b) and 9 are reasonable and necessary, in view
of the nature of the Company’s business, the nature of the services to be
provided by the Executive and the Executive’s access to confidential information
of the Company, to protect the legitimate interests of the Company and that any
breach or threatened breach of any provision thereof will cause irreparable
injury to the Company and that money damages will not provide an adequate remedy
therefore. Therefore, in the event a breach or threatened breach by the
Executive of any provision of Section 6(a), 6(b) or 9, the Company shall be
entitled to obtain from any court of competent jurisdiction, in addition to any
and all other rights and remedies existing in its favor, an order of specific
performance and/or preliminary or permanent injunctive relief in order to
enforce, or prevent any violations of, such provision (without posting a bond or
other security).

 

11.         Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder shall be in writing and
shall be delivered, telecopied or mailed by first class registered or certified
mail, postage prepaid, addressed as follows:

 

(a)                      If to the Company;

 

Osiris Therapeutics, Inc.

7015 Albert Einstein Drive

Columbia, MD 21046

ATTN: CEO

Fax: 443.545. 1702

 

(b)                     If to the Executive:

Richard W. Hunt

7530 Damascus Road

Laytonsville, Maryland 20882

 

9

--------------------------------------------------------------------------------


 

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of such delivery) or at such time as delivery
is refused by the addressee upon presentation.

 

12.         Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

 

13.         Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 6, 8, 9, and 10 hereof shall survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

 

14.         Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributes of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale or other transfer of
all or substantially all of the assets of the Company or similar reorganization
of a successor corporation.

 

15.         Binding Effect.  Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

 

16.         Amendment: Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach- or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.

 

10

--------------------------------------------------------------------------------


 

17.         Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a pan of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof

 

18.         Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including the choice of law rules thereof), and the parties irrevocably consent
to the personal jurisdiction of the state and federal courts in Delaware.

 

19.         Entire Agreement: Agreement Replaced. This Agreement constitutes the
entire agreement between the parties respecting the employment of Executive,
there being no representations, warranties or commitments except as set forth
herein.

 

20.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

21.         Attorney’s Fees. In the case of a formal dispute hereunder brought
in any forum of competent jurisdiction, the prevailing party shall be entitled
to recover from the non-prevailing party, all reasonable legal fees, and expense
and costs incurred in connection with such dispute, including any appeal
therefrom.

 

22.         Furtherance of Agreement. Executive agrees to execute any documents
or take any other actions reasonably necessary or otherwise requested by Company
to effectuate the intent of all provisions under this Agreement.

 

23.                            Definitions.

 

“Agreement” means this Employment Agreement.

 

“Base Salary” is defined in Section 4(a) above.

 

“Beneficial Owner” means a beneficial owner within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

 

“Board” means the board of directors of the Company.

 

“Business” is defined in Section 9 above.

 

11

--------------------------------------------------------------------------------


 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) conduct tending to bring the Company or any of its
Subsidiaries into substantial public disgrace or disrepute, (iii) gross
negligence or willful misconduct with respect to the Company or any of its
Subsidiaries or (iv) any breach of a material Section of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Company” means Osiris Therapeutics, Inc., its subsidiaries, affiliates, and its
successors and assigns.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s disability
pursuant to Section 7(a)(ii)(A) hereof, the effective date of Notice of
Termination; (iii) if the Executive’s employment is terminated by the Company
for Lack of Performance pursuant to section 7(a)(ii)(B), or for Cause pursuant
with section 7(a)(ii)(C) hereof or by the Executive for Good Reason pursuant to
section 7(a)(iii) hereof, the date specified in the Notice of Termination; or
(iv) if the executive’s employment is terminated during the Employment Period
other than pursuant to section 7(a), the date on which the notice of Termination
is given.

 

“Effective Date” means July 23, 2008.

 

“Employment Period” is defined in Section 2 above.

 

“Executive” means Richard Hunt.

 

“Extended Term” is defined in Section 2 above.

 

“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement, and the continued failure of the
Company to cure such default within 30 days after written demand for performance
has been given to the Company by the Executive, which demand shall describe
specifically the nature of such

 

12

--------------------------------------------------------------------------------


 

alleged failure to perform or observe such material terms or provisions; (ii) a
material reduction in the scope of the Executive’s responsibilities and duties;
or (iii) in the absence of a written agreement between Company and Executive, a
material reduction in Executive’s base pay or incentive compensation.

 

“Initial Acquirer” means any individual, or entity organized under the laws of
any jurisdiction for the purpose of investing in securities of entities engaged
in the Business.

 

“Initial Term” is defined in Section 2 above.

 

“Lack of Performance” means the failure of Executive to satisfactorily perform
the duties and the tasks of the office held by the Executive as reasonably
determined by the Board, and such failure is not cured within 30 days after the
executive receives specific written notice thereof from the Board.

 

“Noncompete Period” is defined in Section 9(a) above.

 

“Notice of Termination” is defined in Section 7(b) above.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Severance Payments” is defined in Section 8(d) and (e) above.

 

“Severance Period” is defined in Section 8(d) and (e) above.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

“Work Product” is defined in Section 6(b) above.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

 

Osiris Therapeutics, Inc.

 

 

 

 

 

By:

    /s/ C. Randal Mills

 

 

 

 

Name: C. Randal Mills

 

 

 

 

Title: President & CEO

 

 

 

 

Date:

July 23, 2008

 

 

 

 

 

 

The Executive:

 

 

 

 

 

 

 

    /s/ Richard W. Hunt

 

Richard W. Hunt

 

 

 

 

Date:

July 23, 2008

 

14

--------------------------------------------------------------------------------